            Case 2:04-cr-00680-JD Document 820 Filed 02/18/21 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                               CRIMINAL ACTION

               v.

TYRONE TRADER                                               NO. 04-680-06

                                           ORDER

       AND NOW, this 17th day of February, 2021, upon consideration of pro se defendant

Tyrone Trader’s Motion for Compassionate Release (Document No. 802, filed September 14,

2020), the Government’s Response to the Motion to Reduce Sentence (Document No. 804, filed

October 2, 2020), pro se defendant’s Motion for Discovery (Document No. 807, filed October

16, 2020), pro se defendant’s Motion to Continue (Document No. 808, filed October 16, 2020),

pro se defendant’s Motion for Order (Document No. 809, filed October 16, 2020), the

Government’s Response to Defendant’s Motions for Discovery (Document No. 814, filed

November 5, 2020), and the related submissions of the parties, for the reasons stated in the

accompanying Memorandum dated February 17, 2021, IT IS ORDERED as follows:

       1.      Pro se defendant’s Motion for Compassionate Release is GRANTED, and pro se

defendant’s sentence is reduced to TIME SERVED of approximately 222 months after

adjustment for good time credit; and

       2.      Pro se defendant’s Motion for Discovery, Motion to Continue, and Motion for

Order are DENIED AS MOOT.

       IT IS FURTHER ORDERED that, excepting only as noted above, the Judgment dated

September 29, 2008 (Document No. 652), providing, inter alia, ten years of supervised release,

continues in effect.

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
